*865Disciplinary Proceedings
PER CURIAM.
Respondent, Herman J. Mouton, Jr. was formally charged with being convicted of a serious crime involving the violation of Rules 8.4(b) and (c) of the Rules of Professional Conduct. On June 21, 1991 Mouton was convicted in District Court, Middle District of Louisiana of one count of conspiracy to distribute cocaine and to possess cocaine with the intent to distribute, and three counts of use of a communication facility to facilitate a felony in violation of 21 U.S.C. § 846, 18 U.S.C. § 2 and 21 U.S.C. § 843(b). Mouton was sentenced to 23 years on count I and 4 years on each of counts II, VII, X to be served concurrently and to be followed by 5 years supervised probation. On July 6, 1993 the Fifth Circuit of the United States Court of Appeal affirmed the conviction and sentences. Both the hearing committee and the disciplinary board recommended that respondent be disbarred.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that the name of Herman J. Mouton, Jr. be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked.
DISBARMENT ORDERED.
MARCUS, J., not on panel.